FILED
                           NOT FOR PUBLICATION                              SEP 08 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30166

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00075-LRS-1

  v.
                                                 MEMORANDUM*
JOSEPH JEFFEREY BRICE, aka Joseph
Jeffrey Brice,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                      Argued and Submitted August 28, 2014
                               Seattle, Washington

Before: HAWKINS, GRABER, and GOULD, Circuit Judges.

       Defendant Joseph Brice (“Brice”) pled guilty to manufacturing an unregistered

firearm, in violation of 26 U.S.C. § 5861(f), and attempting to provide material

support to terrorists, in violation of 18 U.S.C. § 2339A(a). He appeals (1) the denial

of his Fourth Amendment motion to suppress evidence seized from his jail cell and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
(2) the denial of his motion to dismiss the indictment, suppress evidence, recuse the

judge, and/or remove the U.S. Attorneys’ Office and Probation Office from the case

for an alleged violation of his Sixth Amendment rights. We affirm.

      The district court did not err by denying Brice’s Fourth Amendment motion to

suppress evidence seized from his jail cell. As this circuit and the Supreme Court

have held, Brice had no reasonable expectation of privacy in his cell and cannot assert

a claim for a warrantless search under the Fourth Amendment. See Hudson v. Palmer,

468 U.S. 517, 525–26 (1984) (“[W]e hold that society is not prepared to recognize as

legitimate any subjective expectation of privacy that a prisoner might have in his

prison cell and that, accordingly, the Fourth Amendment proscription against

unreasonable searches does not apply within the confines of the prison cell.”); United

States v. Hitchcock, 467 F.2d 1107, 1108 (9th Cir. 1972) (per curiam) (“We do not

feel that it is reasonable for a prisoner to consider his cell private. Therefore, the

search did not violate the limitations of the Fourth Amendment.”).

      Nor did the district court abuse its discretion by denying Brice’s motion to

dismiss the indictment, remove the U.S. Attorney’s Office and Probation Office,

recuse the judge, and/or suppress all 300+ pages seized from his jail cell because the

government had seized five pages of alleged attorney-client privileged material. Of

the five claimed privileged papers, the district court concluded that only one page was


                                          2
potentially protected work product. The court also found that none of the documents

was readily apparent as privileged material, nor did the documents reveal any critical

defense strategy, nor were they particularly relevant or useful for sentencing purposes.

Under these circumstances—the inadvertent seizure of a few pages during an

otherwise legal search—the drastic sanctions sought by Brice were not warranted. Cf.

United States v. Garza-Juarez, 992 F.2d 896, 904 (9th Cir. 1993) (dismissal of

indictment may be a remedy for outrageous government conduct).

      AFFIRMED.




                                           3